Per Curiam:
The act of 1887 does repeal the act of 1872, which applied only to the county of Allegheny; and the effect of this has been not only to subject the county to the act of 1887, but also to bring it within the operation of all general acts not repealed or supplied by that statute.
As the first and second sections of the act of 1855 have not been so repealed or supplied, it follows that the action in this case was well brought, and that the judgment of the court below is correct.
The judgment is affirmed.